Case 1:19-cv-02144-RGA Document 101 Filed 07/30/21 Page 1 of 7 PagelD #: 3489

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

MITHRIL GP EMPLOYEE FEEDER
LLC,

Plaintiff, Civil Action No. 19-2144-RGA
v.

CRYSTAL SCRIPPS MCKELLAR,

Defendant.

 

 

MEMORANDUM

Before me is Plaintiff’s renewed motion to remand this action to the Delaware Court of
Chancery pursuant to 28 U.S.C. § 1447(c). (D.L. 63). Plaintiff moves for an award of just costs
and actual expenses, including attorney fees, incurred as a result of the removal under 28 U.S.C.
§ 1447(c). Defendant does not oppose remanding this action to the Delaware Court of Chancery.
However, Defendant does oppose the request for an award of just costs and actual expenses. This
matter has been fully briefed. (D.I. 64, 74, 83). For the reasons set forth below, Plaintiff’s
motion to remand is GRANTED and Plaintiff’s motion for an award of just costs and actual
expenses is GRANTED-IN-PART.

I. BACKGROUND

Plaintiff Ms. McKellar removed this case from the Delaware Court of Chancery on
November 15, 2019, asserting diversity jurisdiction. (D.I. 2 at 2-4). Defendant Mithril GP
Employee Feeder LLC (“Mithril”) contested jurisdiction and moved to remand. (D.I. 12). This

Court ordered limited jurisdictional discovery to determine the members of Mithril, and thus

 

 
Case 1:19-cv-02144-RGA Document 101 Filed 07/30/21 Page 2 of 7 PagelD #: 3490

whether jurisdiction is proper, since it was not clear from the materials Mithril offered in support
of its motion for remand. (D.I. 45). After some discovery, Mithril filed a renewed motion to
remand and included a request for costs and expenses associated with the removal of this action
to this Court. (D.I. 63).
IL. LEGAL STANDARD

Diversity jurisdiction under 28 U.S.C. § 1332(a)(1) requires complete diversity, which
means “no plaintiff can be a citizen of the same state as any of the defendants.” Grand Union
Supermarkets of the Virgin Islands, Inc. v. H.E. Lockhart Mgmt., Inc., 316 F.3d 408, 410 Gd Cir.
2003). The citizenship of an LLC is determined by the citizenship of its members. Zambelli
Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 420 (3d Cir. 2010). The removing party bears the
burden to establish federal subject matter jurisdiction. Johnson v. SmithKline Beecham Corp.,
724 F.3d 337, 346 (3d Cir. 2013).

“If at any time before final judgment it appears that the district court lacks subject matter
jurisdiction, the case shall be remanded. An order remanding the case may require payment of
just costs and any actual expenses, including attorney fees, incurred as a result of the removal.”
28 U.S.C. § 1447(c).

“The appropriate test for awarding fees under § 1447(c) should recognize the desire to deter
removals sought for the purpose of prolonging litigation and imposing costs on the opposing
party, while not undermining Congress’ basic decision to afford defendants a right to remove as a
general matter, when the statutory criteria are satisfied.” Martin v. Franklin Capital Corp., 546
U.S. 132, 140 (2005). “Absent unusual circumstances, courts may award attorney's fees under §

1447(c) only where the removing party lacked an objectively reasonable basis for seeking

 
Case 1:19-cv-02144-RGA Document 101 Filed 07/30/21 Page 3 of 7 PagelD #: 3491

removal.” Jd. at 141. “Conversely, when an objectively reasonable basis exists, fees should be
denied.” Jd. “In applying this rule, district courts retain discretion to consider whether unusual
circumstances warrant a departure from the rule in a given case.” Jd. For example, “a plaintiffs .
. . failure to disclose facts necessary to determine jurisdiction may affect the decision to award
attorney’s fees.” Jd. The reasons for departing from the rule should recognize the general goals of
deterring attempts to prolong litigation and respecting a defendant’s general right to removal. Jd.
Ill. DISCUSSION

Mithril argues that federal subject matter jurisdiction does not exist in this case. Mithril
has submitted affidavits identifying at least two members of Mithril who were citizens of
California when this action was filed and when it was removed. (D.I. 64 at 7-8; D.I. 66, Exs. C
& F). Therefore, subject matter jurisdiction has not been established and this action must be
remanded. (D.I. 64 at 16). Mithril asserts further that this action should be remanded because Ms.
McKellar waived her right to removal by signing Mithril’s LLC Agreement. (/d. at 16-17).
Mithril also contends that Ms. McKellar knew the citizenship of at least some of the California
members of Mithril at the time of filing and removal by virtue of her previous positions at
Mithril. Mithril argues that Ms. McKellar removed the case in order to delay and to burden
Mithril with unnecessary discovery. (/d. at 17-20). Mithril asserts that because Ms. McKellar
intended “to delay and impose costs on Mithril,” Mithril is entitled to costs and expenses
associated with the removal of this action to federal court. Ud. at 20).

Ms. McKellar argues that because a “Schedule I” has not been produced by Mithril that
shows the membership of the LLC at the time of filing and removal, diversity jurisdiction exists

because Mithril’s Schedule I filed with its complaint showed only one member of the LLC—the

 

 
Case 1:19-cv-02144-RGA Document 101 Filed 07/30/21 Page 4 of 7 PagelD #: 3492

Cayman Islands corporation—Talleus Ltd—that signed the complaint (D.I. 74 at 9; see D.I. 2-1
at 106 & 109 of 175). According to Ms. McKellar, because the Schedule I form is the
“definitive” authority on the members of the LLC, there is diversity sufficient to give this Court
subject matter jurisdiction. (DI. 74 at 2).

Although Ms. McKellar maintains the position that federal subject matter does exist in
this case, she has agreed to remand of the case. (/d. at 6). Therefore, since the parties agree to the
remand (and because there is no federal jurisdiction), this case is remanded to the Delaware
Court of Chancery. Because the remand is unopposed, I will not address the issue of the forum
selection clause of the LLC Agreement.

Ms. McKellar does oppose the motion for costs and expenses, however.

Ms. McKellar states that, despite her extended period as general counsel for Mithril, she
never saw the Schedule I for Mithril and was unaware of actual membership. (/d. at 11-12). Ms.
McKellar argues further that because she was no longer associated with Mithril three months
prior to the filing of this action, because her role had been diminished at Mithril eight months
prior to the filing of this action, and because she was informed that Mr. Royan was planning to
move all members of Mithril to another fund, she could only rely on publicly available
information and the Schedule I Mithril filed with the complaint to determine the citizenship of
the members of Mithril. Ud. at 11-14). Ms. McKellar maintains that those two sources created an
objectively reasonable basis for removal to federal court. (/d. at 13-14).

I agree with Ms. McKellar.

Ms. McKellar did have an objectively reasonable basis for removing this case from the

Delaware Court of Chancery. Plaintiff’s complaint gave her that objectively reasonable basis.

 
Case 1:19-cv-02144-RGA Document 101 Filed 07/30/21 Page 5 of 7 PagelD #: 3493

Mithril does not contest that its complaint does not by itself defeat the claim of diversity
jurisdiction. There is certainly reason to believe that Plaintiff might well have questioned
whether there was diversity jurisdiction. But, as foreshadowed by the Supreme Court,
Plaintiffs complaint contributed to the plausibility of removal by not disclosing the facts
necessary to defeat diversity jurisdiction.

Ms. McKellar was not an employee of Mithril at the time of removal. She had only
outdated knowledge of the potential membership of Mithril. She lost all potential access to
membership information after she left Mithril Things change. There were members of Mithril
who were citizens of California three months prior to the filing of this action, but Mithril did not
list them as members when filing this action. The limited number of prior members, the FBI and
SEC investigations, the high turnover rate of employees over the past few years, and Mr. Royan’s
authority to remove members all lend credence to the possibility that Mithril had removed all of
its members other than the Cayman Island corporation at the time of filing. It was objectively
reasonable for Ms. McKellar to use public resources and the filings by Mithril as a basis for
removal. See Lincoln Ben. Life Co. v. AEI Life, LLC, 800 F.3d 99, 107-09 (3d Cir. 2015) (holding
that if a party has “no reason to believe that any of the association's members share its state of
citizenship” based on the “the sources at its disposal, including court filings and other public
records,” then that party “may allege complete diversity in good faith”).

But there are unusual circumstances in this case that warrant a departure from the general
rule, I will order payment of costs and expenses associated with jurisdictional discovery
occurring after November 20, 2020. By then it was clear that there was no diversity of

citizenship. Plaintiff is entitled to costs for the litigation that ensued.

 
Case 1:19-cv-02144-RGA Document 101 Filed 07/30/21 Page 6 of 7 PagelD #: 3494

At the time this Court ordered jurisdictional discovery, there were still unresolved issues
as to (1) who Mithril’s members were at the time of filing and removal, and (2) whether those
members were citizens of California. (D.I. 45 at 3; D.I. 48 at 2-3). Regardless of whether Ms.
McKellar knew the citizenships of the individuals Mithril identified, she did not know if those
individuals were members at the time of filing or removal. Discovery was warranted.

However, on October 1, 2020, Mithril produced two affidavits to Ms. McKellar
indicating that there were two members of Mithril—Mr. Garvin and Mr. Behlendorf—who were
citizens of California at the time of filing of the complaint and removal. (D.I. 83 at 4).

Jurisdictional discovery should have concluded at this point. Jurisdictional discovery
was meant to “be narrowly tailored” and potentially limited to “a few responses to
interrogatories.” Lincoln Ben. Life Co., 800 F.3d at 109. The additional depositions, a further
discovery dispute (D.I. 92), and the briefing on the renewed motion to remand were a completely
unnecessary waste of resources. The only reasonable conclusion is that the litigation continued
for purposes of harassment and delay. Awarding costs to Mithril for that unnecessary discovery
furthers the “general goals of deterring attempts to prolong litigation.” Martin, 546 U.S. at 141.

I agree with Mithril that one can be a member of Mithril even though not listed on
Schedule I. It is true (as Defendant points out (D.I. 99)) that the LLC Agreement states that
members are supposed to be listed on Schedule I. But nothing in what Defendant cites says that
one is definitively not a member if the individual’s name does not appear on Schedule I. The
statement in Defendant’s brief (D.I. 74 at 2) that the “plain language” of the LLC agreement
makes Schedule I the “definitive roster of membership” might be charitably characterized as an

aggressive interpretation of the LLC agreement.

 
Case 1:19-cv-02144-RGA Document 101 Filed 07/30/21 Page 7 of 7 PagelD #: 3495

J agree with Mithril that Defendant’s cited case--Cumulus Radio Corp. v. Olson, 2015
WL 1110592, at *3 (C.D. Ill. Mar. 10, 2015)—does not help Defendant.
Ms. McKellar’s insistence on additional discovery on November 20, 2020 (D.I. 65-1 at
283 of 404) flies in the face of overwhelming evidence that there was not complete diversity at
the time of filing and removal. The additional discovery has significantly delayed this action.
Therefore, to further the goals of deterrence that § 1447(c) embodies, I will award fees, costs and
expenses accrued by Mithril after November 20, 2020.
IV. CONCLUSION
For the reasons set forth above, Plaintiff’s motion to remand (D.I. 63) is GRANTED and
Plaintiff’s request for costs and expenses pursuant to 28 U.S.C. § 1447(c) (D.L. 63) is
GRANTED-IN-PART. The case is remanded to the Delaware Court of Chancery.

A separate order will be entered.

Entered this JZ? day of July, 2021.

hud blind

United States Pp District Judge

 
